DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/JP2018/009063 filed on 03/08/2018.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 1 is an apparatus claim, where the claimed information processing device comprises an insurance fee calculation unit.  It is not clear whether this insurance fee calculation unit contain any hardware, such as processor or non-transitory computer readable medium.  Under the broadest reasonable interpretation, a unit can be interpreted as software per se, as such, the claimed information processing device can be interpreted as entirely made up of software, which is not a statutory subject matter.
Claim 14 is rejected under 35 U.S.C. 101 because it is a method claim, yet the body of the claim recites system components rather than method steps.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  A program is software per se, which is not a statutory subject matter.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards calculating insurance fee based on correlation between driving behavior data and result of a self-awareness test.  The concept is clearly related to a fundamental economic principle in insurance, and it is also related to managing personal behavior, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   Moreover, performing calculations and analyzing data is can be performed in the human mind, thus the present claims also fall within the Mental Processes grouping.  The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-15 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards calculating insurance fee based on correlation between driving behavior data and result of a self-awareness test.  The concept comprises receiving an input of a driving behavior score based on driving behavior data associated with a driver, receiving a test result of a self-awareness test concerning driving answered by the driver, and calculating an insurance fee based on the correlation between the driving behavior score and the self-awareness test result.  The concept is clearly related to a fundamental economic principle in insurance, and it is also related to managing personal behavior, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   Moreover, performing calculations and analyzing data is can be performed in the human mind, thus the present claims also fall within the Mental Processes grouping.  Accordingly, this claim recites an abstract idea.
Prong Two

Independent claim 1 recites an insurance fee calculation unit as additional element.  The insurance fee calculation unit is claimed to perform basic computer functions, such as receiving data, and performing calculations.  Dependent claims 2-4 do not recite any additional element.  Dependent claim 5 recites a self-awareness test generation unit that generates the self-awareness test (i.e. retrieving questions from memory).  Dependent claim 6 recites a driving behavior score calculation unit that generates driving behavior score based on the driving behavior data (i.e. performing repetitive calculations).  Dependent claim 7 does not recite additional element.  Dependent claim 8 recites a communication unit that receives driving behavior data (i.e. receiving data over network).  Dependent claim 9 and 10 do not recite any additional element.  Claims 11-15 recite similar additional elements as recited in claims 1-10.
According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving data from memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers (i.e. calculating insurance fee based on correlation between driving behavior data and result of a self-awareness test).  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing computer technologies as tools.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite an insurance fee calculation unit/device, a self-awareness test generation unit/device, a driving behavior score calculation unit/device, and a communication unit/device.  The additional elements are claimed to perform basic computer functions, such as receiving data, performing calculations, generating test, generating driving behavior score, and transmitting data over network.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving data from memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.



References Cited not Applied
	Fields et al. (Patent No.: US 10,720,080) is cited, because the reference teaches receiving driving behavior data and adjusting insurance premiums based on the driving behavior data.  While the reference mentions about allow driver to self-assess driving behavior, it does not teach calculating insurance fee such the “the insurance fee decreases from reference insurance fee in accordance with an increase in correlation between the driving behavior score and the self-awareness test result” and “the insurance fee increases from the reference insurance fee in accordance with a decrease in the correlation between the driving behavior score and the self-awareness test result”.
	Uechi et al. (JP 2009109749 A) is cited, because the reference teaches storing a self-assessment questionnaire result for the internal risk factor and a relational model that represents the relationship between the internal risk factor and the elemental driving behavior.  However, the reference fall short of teaching calculating insurance fee such the “the insurance fee decreases from reference insurance fee in accordance with an increase in correlation between the driving behavior score and the self-awareness test result” and “the insurance fee increases from the reference insurance fee in accordance with a decrease in the correlation between the driving behavior score and the self-awareness test result”.
	Examiner cannot find prior art that teaches calculating insurance fee such the “the insurance fee decreases from reference insurance fee in accordance with an increase in correlation between the driving behavior score and the self-awareness test result” and “the insurance fee increases from the reference insurance fee in accordance with a decrease in the correlation between the driving behavior score and the self-awareness test result”, which is required by the present independent claims.  As such, no prior art rejection is cited in this Office Action.  However, the novelty of the claimed invention falls entirely within the realm of abstract concept (i.e. how insurance premium is calculated is entirely a business decision).  There is no improvement in computer technology.  Therefore, the present claims are not patentable under 35 U.S.C. 101. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
DEC-2021